Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S COMMENT
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The previous rejection of Claims 1-10, 12-13, 16-18 and 22-24 under 35 U.S.C. § 103(a) as being unpatentable over Breuner et al. (Resolvase-like recombination performed by the TP901-1 integrase, Microbiology, vol. 147, pp: 2051-2063, 2001, see IDS) in view of  Jorgensen et al. (WO 02/00907, see IDS), Itaya (Mol. Gen. Genet, (1995, 248: 9-16), see IDS), Ho et al. (Co-expression of a prophage system and a plasmid system in Bacillus subtilis) Protein Expression and Purification, 32, (2003) pp: 293-301, see IDS), Widner et al. (US Patent No. 5,955,310), Lee et al. (Sequential [Symbol font/0x64]-Integration for the Regulated Insertion of Cloned Genes in Saccharomyces cerevisiae, Biotechnol. Prog. 1997, 13, 368-373, see IDS) and KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007) is withdrawn for the reasons stated below in the ‘reasons for allowance’.  

Rejoinder
Claims 1-10, 12, 13, 16-18 and 22-24 directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14, 15 and 19-21, directed to the process dependent an allowable process, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/22/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10 and 12-24 are allowed.
 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Breuner et al. teach a method of constructing a recombinant Lactococcus lactis cell comprising in its chromosome an open reading frame (ORF) or operon encoding at attBmin of a site specific recombinase phage TP901-1 integrase, wherein each copy of RS1 is located downstream of the promoter, wherein said RS1 is 100% identical to Applicants’ SEQ ID NO: 22 (see below alignment result:  Query is the sequence taught by Breuner et al. and Sbjct is the Applicants' SEQ ID NO: 22), wherein said ORF or operon encodes at least one enzyme TP901-1 integrase (see page 2053 under “Methods” and Figure 1 (b) for attBmin on page 2052); and [2] a polynucleotide construct comprising the ORF or operon and a second recognition sequence (RS2) attPmin, wherein said RS2 is 100% identical to Applicants’ SEQ ID NO: 23 (see Figure 1 (b) for attPmin on page 2052 and see below alignment result:  Query is the sequence taught by Breuner et al. and Sbjct is the Applicants' SEQ ID NO: 23) of the site specific recombinase phage TP901-1 integrase (see page 2053 under “Methods” and Figure 1 (b) for attP on page 2052), and oriented with respect to the ORF or operon so that an in vivo recombination of RS2 with a copy of RS1 in the chromosome of the cell will integrate the construct into the chromosome and place the ORF or operon downstream of and in the same orientation as the promoter, the Examiner has found no teaching or suggestion in the prior art directed to a method of constructing a recombinant cell comprising in its chromosome two or more copies of an open reading frame (ORF) or operon, wherein the two or more copies encode that same polypeptide of interest, wherein each copy being under the transcriptional control of a heterologous promoter, and wherein the cell comprises two or more identical copies of a recombined TP901-1 integrase recognition sequence, said method comprising the steps of: (a) providing a simultaneously integrated into the chromosome and placed: (i) either directly under the transcriptional control of the heterologous promoter, or (ii) downstream of and in the same orientation as the heterologous promoter but separated from it by a region, which can be excised after one or more optional recombination events, whereby the ORF or operon of interest is placed under the transcriptional control of the heterologous promoter.  It is noted by the Examiner that the evidentiary reference of Udagawa (see US Patent No. 9574199, column 2, last paragraph continued to column 3) teaches different methods of integrating multiple genes into genomic DNA, i.e., stepwise integration (see WO 2002/008409) versus simultaneous integration (WO 2006/042548, which lists the same inventors as the instant application), and as such, the claimed method of simultaneous integration would not have been obvious to a person of ordinary skill in the art (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656